Exhibit 10.1

 

Dated 9 December 2005

 

(1) T&N LIMITED

(IN ADMINISTRATION AND A DEBTOR IN POSSESSION UNDER CHAPTER 11 OF THE US

BANKRUPTCY CODE)

 

and

 

(2) THE ADMINISTRATORS

 

and

 

(3) FEDERAL-MOGUL (CONTINENTAL EUROPEAN

OPERATIONS) LIMITED

 

and

 

(4) FEDERAL-MOGUL CORPORATION

(A DEBTOR IN POSSESSION UNDER CHAPTER 11 OF THE US BANKRUPTCY CODE)

 

--------------------------------------------------------------------------------

 

NOTE SALE AGREEMENT

 

--------------------------------------------------------------------------------

 

SIDLEY AUSTIN BROWN & WOOD

WOOLGATE EXCHANGE

25 BASINGHALL STREET

LONDON EC2V 5HA

TELEPHONE 020 7360 3600

FACSIMILE 020 7626 7937

REF: PAA/21202-30310



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

Definitions and References

   3

2.

  

Sale and Purchase of the Notes and Substitution

   6

3.

  

Payment of Purchase Price

   7

4.

  

Pre-Closing Matters

   8

5.

  

Closing Matters

   10

6.

  

Representations and Warranties of T&N and the Administrators

   11

7.

  

Representation and Warranty of FMC and the GI Purchaser

   12

8.

  

Exclusion of Liability and Indemnity

   12

9.

  

Information and Further Assurance

   13

10.

  

Costs and Payments

   14

11.

  

Entire Agreement

   14

12.

  

Notices

   14

13.

  

Binding Effect

   14

14.

  

Execution in Counterparts and Fax

   15

15.

  

Third Party Rights

   15

16.

  

Governing Law

   15

SCHEDULE 1 The Notes

   16

SCHEDULE 2 Notice

   17

SCHEDULE 3 Contact Details

   18

SCHEDULE 4 Specified Encumbrances

   19

 

2



--------------------------------------------------------------------------------

THIS SALE AGREEMENT is made on 9 December 2005

 

BETWEEN:

 

(1) T&N LIMITED (IN ADMINISTRATION AND AS A DEBTOR IN POSSESSION UNDER CHAPTER
11 OF THE US BANKRUPTCY CODE) (“T&N”), a company incorporated in England and
Wales with registration number 00163992 and having its registered office at
Styal Road, Manchester M22 5TN, acting by its joint administrators, James J
Gleave, Simon V Freakley and Gary P Squires of Kroll Limited, The Observatory,
Chapel Walks, Manchester, M2 1HL (the “Administrators”);

 

(2) THE ADMINISTRATORS;

 

(3) FEDERAL-MOGUL (CONTINENTAL EUROPEAN OPERATIONS) LIMITED (the “GI Purchaser”)
a company incorporated in England and Wales with registration number 05642166,
having its registered office at Woolgate Exchange, Basinghall Street, London
EC2V 5HA; and

 

(4) FEDERAL-MOGUL CORPORATION (AS A DEBTOR IN POSSESSION UNDER CHAPTER 11 OF THE
US BANKRUPTCY CODE) (“FMC”), a corporation incorporated under the laws of
Michigan and having its world headquarters in Southfield, Michigan, USA,

 

(each a “Party” and together the “Parties”).

 

Recitals

 

(A) The Administrators were appointed joint administrators of T&N by order of
the High Court of Justice of England and Wales made on 1 October 2001. On the
same day, T&N, together with FMC and other subsidiaries of FMC, filed a petition
for relief under Chapter 11 of Title 11 of the United States Bankruptcy Code.

 

(B) On 26 September 2005, T&N, the Administrators, FMC, the Plan Proponents and
the Pension Protection Fund entered into an agreement to resolve all the
outstanding claims and issues between them or to provide a framework for such
resolution (the “Settlement Agreement”). As part of that comprehensive
resolution, under the terms of the Settlement Agreement, FMC (or its designee)
was entitled (if it so chose) to make an offer to acquire the Notes from T&N
(referred to as a ‘Top Up Offer’).

 

(C) FMC and the GI Purchaser made a Top Up Offer to the Administrators on
7 December 2005, which was accepted by the Administrators on the date hereof.

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereto agree as follows:

 

1. Definitions and References

 

1.1 Definitions

 

3



--------------------------------------------------------------------------------

In this Agreement:

 

  (a) terms used herein and not otherwise defined herein shall have the meanings
set forth in the Settlement Agreement.

 

  (b) the following terms shall have the following meanings:

 

“Administrators’ (FMC) Account” mean the account at The Royal Bank of Scotland
plc, account number 00771185, sort code 16-23-37 held in the name of “JJ Gleave,
SV Freakley and GP Squires Joint Administrators of the T&N Group of Companies
No.2 Account”;

 

“Administrators’ (GI) Account” means the account at The Royal Bank of Scotland
plc, account number 00771096, sort code 16-23-37 held in the name of “JJ Gleave,
SV Freakley and GP Squires Joint Administrators of the T&N Group of Companies”;

 

“Closing Date” means the day determined in accordance with Section 5.1;

 

“Deutsche Agreements” means the Agreements dated 22 June 2005, 3 August 2005,
9 November 2005 and 8 December 2005, each entered into between T&N, the
Administrators and Deutsche Bank;

 

“Encumbrance” means any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, trust, right of set-off or any third party right or interest
(legal or equitable) including any right of pre-emption, assignment by way of
security, reservation of title, or any other security interest of any kind
howsoever created or arising or any other agreement or arrangement (including a
sale and purchase agreement) having similar effect including the Specified
Encumbrances;

 

“Excluded Claims” means all right, entitlement and interest in or to the Next
Interest Payments;

 

“FMC Deposit” has the meaning given to it by Section 3.2;

 

“French Purchase Price” means the proportion of the Purchase Price attributable
to the French Loan Notes, namely: 5%;

 

“German and Italian Purchase Price” means the proportion of the Purchase Price
attributable to the German Notes and the Italian Note, namely: 95%;

 

“GI Deposit” has the meaning given to it by Section 3.3;

 

“Guarantee/LC” has the meaning given it by Section 3.4;

 

“Guarantee/LC Interest” means, in respect of the amount of a Guarantee/LC or of
the amount drawn or to be drawn thereunder, a sum equal to interest on such
amount at the rate of 4.5% (four and one half per cent) per annum for a period
of three English business days;

 

4



--------------------------------------------------------------------------------

“Next Interest Payments” means the interest payments due from the Obligors under
the Notes on 31 December 2005, being the sums of €28,752,805.69 in the case of
the German Obligor, €17,063,823.63 in the case of the French Obligor and
€8,528,359.64 in the case of the Italian Obligor.

 

“Notes” means the notes, details of which are set out in Schedule 1 to this
Agreement and the “French Notes” means the notes set out in Part I of that
Schedule, the “German Notes” means the notes set out in Part II of that Schedule
and the “Italian Note” means the note set out in Part III of that Schedule;

 

“Obligors” means, in relation to each of the Notes, the obligor indicated
against each Note in Schedule 1 to this Agreement and “French Obligor”, “German
Obligor” or “Italian Obligor” means the obligor entities listed in Parts I, II
and III respectively of that Schedule;

 

“Person” shall be construed as a reference to any person, firm, company,
corporation, limited liability partnership, partnership or unincorporated body
of person, wherever established;

 

“Purchase Price” means, on any day, the price payable by FMC or its designee to
the Administrators under Clause 6 of the Settlement Agreement (which, for the
avoidance of doubt, shall be calculated at the opening of banking business on
that day);

 

“Specified Encumbrances” means those charges and security interests in respect
of the Notes in favour of T&N International Limited and AE International Limited
and FMC, the particulars of which are registered at the Companies Registry in
the file of documents maintained there and which are listed in Schedule 4
hereto;

 

1.2 Construction:

 

In this Agreement:

 

  (a) references to any of the Parties include their respective assignees,
transferees and successors in title.

 

  (b) headings to Sections, sub-sections and paragraphs are for information only
and shall not form part of the operative provisions of this Agreement.

 

  (c) references to Sections or Schedules are to sections of and schedules to
this Agreement.

 

  (d)

references in this Agreement to any agreement, deed or document (including,
references to this Agreement) shall be deemed to include references to such
agreement, deed or document as varied, amended, modified, novated,

 

5



--------------------------------------------------------------------------------

 

supplemented or replaced by any other documents, deeds, instruments or
agreements from time to time.

 

2. Sale and Purchase of the Notes

 

2.1 With effect from the Closing Date, or, if any part of the Purchase Price is
to be paid under the Guarantee/LC, such later date (the “LC Receipt Date”) on
which all amounts demanded under the Guarantee/LC are received by the
Administrators, T&N irrevocably and unconditionally and free of the Specified
Encumbrances (other than those in favour of FMC) sells the French Notes
(together with all rights and claims, other than (subject to Section 2.3) the
Excluded Claims, of T&N in relation to the French Notes) to FMC for the French
Purchase Price together with the right (other than (subject to Section 2.3) in
relation to the Excluded Claims) to receive all payments, if any, made under the
French Notes referable to the period commencing on 1 January 2006.

 

2.2 With effect from the Closing Date, or, if later, the LC Receipt Date, T&N
irrevocably and unconditionally and free of the Specified Encumbrances (other
than those in favour of FMC) sells (and in the case of the Italian Note also
assigns the credit of) the German Notes and the Italian Note (together with all
rights and claims, other than (subject to Section 2.3) the Excluded Claims, of
T&N in relation to the German Notes and the Italian Note) to the GI Purchaser
for the German and Italian Purchase Price together with the right (other than
(subject to Section 2.3) in relation to the Excluded Claims) to receive all
payments, if any, made under the German Notes and the Italian Note referable to
the period commencing on 1 January 2006.

 

2.3 If the Closing Date occurs before 31 December 2005, the sale and assignment
of each of the Notes shall include, free of the Specified Encumbrances (other
than those in favour of FMC), all rights and claims to receive the relevant Next
Interest Payments in respect of such Notes.

 

2.4 If under the laws of any jurisdiction any Obligor is required to make a
deduction or withholding from or on account of the tax from any Next Interest
Payment and T&N obtains, utilises and retains any credit against, relief or
remission for, or repayment of, any tax, then T&N shall pay an amount to FMC to
the extent that the relevant deduction or withholding relates to the French
Notes or the GI Purchaser to the extent that the relevant deduction or
withholding relates to the German Notes or the Italian Note which leaves T&N
(after that payment) in the same after-tax position as it would have been in had
no deduction or withholding been required to be made.

 

2.5 For the avoidance of doubt references in this Agreement to the “German and
Italian Purchase Price” or the “French Purchase Price” shall mean the German and
Italian Purchase Price or the French Purchase Price as the same may have been
adjusted following an adjustment to the Purchase Price in accordance with
Section 4.4 below.

 

2.6 If at any time prior to the Closing Date, FMC or the GI Purchaser receives
any amount on account of any Next Interest Payment, it shall account for the
amount so received to T&N within 3 English business days of receipt and pending
such accounting shall hold such amount on trust for T&N.

 

6



--------------------------------------------------------------------------------

2.7 If at any time either prior to or following the Closing Date T&N receives or
the Administrators receive any amount on account of the Notes (other than a Next
Interest Payment not agreed to be sold under Section 2.3), it shall following
the Closing Date account for the amount so received to FMC or the GI Purchaser
as appropriate within 3 English business days and pending such accounting shall
hold such amount on trust for FMC or the GI Purchaser. The obligations of T&N
and the Administrators under this Section 2.7 shall terminate if this Agreement
is lawfully terminated by T&N as a result of a breach of this Agreement by FMC
or the GI Purchaser.

 

3. Payment of Purchase Price

 

3.1 As consideration for the sale, assignment and transfer contemplated in
Sections 2.1, 2.2 and 2.3, FMC shall pay the French Purchase Price and the GI
Purchaser shall pay the German and Italian Purchase Price to T&N on the Closing
Date.

 

3.2 If FMC has made a cash payment (the “FMC Deposit”) to credit of the
Administrators’ (FMC) Account in accordance with the provisions of
Section 4.1(a) below, the FMC Deposit shall on the Closing Date be applied by
the Administrators towards the French Purchase Price payable by FMC. FMC
irrevocably and unconditionally consents to such application (which shall to the
extent so applied operate in satisfaction pro tanto of FMC’s obligations to pay
the French Purchase Price under Section 3.1).

 

3.3 If the GI Purchaser has made a cash payment (the “GI Deposit”) to the
Administrators’ (GI) Account in accordance with the provisions of Section 4.1(b)
below, the GI Deposit shall on the Closing Date be applied by the Administrators
towards the German and Italian Purchase Price payable by the GI Purchaser. The
GI Purchaser irrevocably and unconditionally consents to such application (which
shall to the extent so applied operate in satisfaction pro tanto of the GI
Purchaser’s obligations to pay the German and Italian Purchase Price under
Section 3.1).

 

3.4 If FMC has provided a bank guarantee or letter of credit (the
“Guarantee/LC”) to the Administrators in accordance with the provisions of
Section 4.1(c) below, T&N shall on the Closing Date make a drawing under the
Guarantee/LC in an amount not exceeding the lower of (a) the maximum amount that
may be drawn thereunder and (b) an amount equal to the Purchase Price payable on
the Closing Date plus the Guarantee/LC Interest (less the amount of any FMC
Deposit and any GI Deposit applied in accordance with Sections 3.2 and 3.3). The
amount so drawn shall on the Closing Date or if later the LC Receipt Date be
applied by the Administrators in or towards payment of the French Purchase Price
and the German and Italian Purchase Price payable by FMC or the GI Purchaser as
appropriate pro rata to the amounts outstanding and FMC and the GI Purchaser
each irrevocably and unconditionally consents to such application (which shall
to the extent so applied operate in satisfaction pro tanto of FMC’s obligation
to pay the French Purchase Price and the GI Purchaser’s obligation to pay the
German and Italian Purchase Price, under Section 3.1). FMC shall not have or
acquire ownership of or any interest in the German Notes or the Italian Note as
a result of the amount drawn under the Guarantee/LC being so applied.

 

3.5

FMC shall on the Closing Date pay the balance, if any, of the French Purchase
Price and the GI Purchaser shall on the Closing Date pay the balance, if any, of
the German and Italian Purchase Price outstanding, in the case of the French
Purchase Price, after

 

7



--------------------------------------------------------------------------------

 

application of (a) the FMC Deposit under Section 3.2 and (b) of the amount drawn
under the Guarantee/LC which is to be or has been applied in or towards payment
of the French Purchase Price, and, in the case of the German and Italian
Purchase Price, after application of (a) the GI Deposit under Section 3.3 and
(b) of the amount drawn under the Guarantee/LC which is to be or has been
applied in or towards payment of the German and Italian Purchase Price. Such sum
shall be paid in cleared funds to such account as the Administrators may
designate, without set-off or counterclaim.

 

4. Pre-Closing Matters

 

4.1 Within three English business days of the date of this Agreement (time to be
of the essence):

 

  (a) FMC shall pay the FMC Deposit to the credit of the Administrators’ (FMC)
Account in an amount equal to the French Purchase Price (or such amount as may,
together with any Guarantee/LC and any GI Deposit, equal in aggregate the
Purchase Price) which the Administrators shall:

 

  (i) at all times prior to the Closing Date hold separate from all other assets
of T&N; and

 

  (ii) apply only on the Closing Date in accordance with Section 3.2;

 

and which shall (subject only to the provisions of Section 4.4) only be
repayable to FMC if and to the extent that the same is not required to satisfy
the French Purchase Price due and payable to T&N on the Closing Date in
accordance with Section 3.1; and/or

 

  (b) The GI Purchaser shall pay the GI Deposit to the credit of the
Administrators’ (GI) Account in an amount equal to the German and Italian
Purchase Price (or such amount as may, together with any Guarantee/LC and any
FMC Deposit, equal in aggregate the Purchase Price) which the Administrators
shall:

 

  (i) at all times prior to the Closing Date hold separate from all other assets
of T&N; and

 

  (ii) apply only on the Closing Date in accordance with Section 3.3;

 

and which shall (subject only to the provisions of Section 4.4) only be
repayable to the GI Purchaser if and to the extent that the same is not required
to satisfy the German and Italian Purchase Price due and payable to T&N on the
Closing Date in accordance with Section 3.1; and/or

 

  (c)

FMC shall provide a Guarantee/LC in an amount equal to the Purchase Price (or
such amount as may, together with the FMC Deposit and the GI Deposit equal in
aggregate the Purchase Price) plus the Guarantee/LC Interest in terms reasonably
acceptable to the Administrators (including that any call/draw on the
Guarantee/LC is subject only to the issuing bank receiving a certificate signed
by one of the Administrators that the amount demanded is due and payable under
the terms of this Agreement in respect of the Purchase Price and that

 

8



--------------------------------------------------------------------------------

 

T&N will comply with its obligations under Section 5.2 of this Agreement on the
LC Receipt Date and that on receipt of such certificate the issuing bank shall
forthwith make payment of the sum demanded (or, if lower, the maximum amount
payable under the Guarantee/LC)).

 

PROVIDED that together the balance of the FMC Deposit, the balance of the GI
Deposit and the amount of the Guarantee/LC shall equal the Purchase Price
determined in accordance with proviso (D)(ii) to Clause 6 of the Settlement
Agreement plus the Guarantee/LC Interest on the amount of the Guarantee/LC.

 

4.2 If FMC and the GI Purchaser fail to comply with their obligations under
Section 4.1, this Agreement and the Top Up Offer and the acceptance thereof
shall automatically terminate and no Party shall have any further obligation or
any claim against any other Party thereunder.

 

4.3 FMC or the GI Purchaser may from time to time prior to the Closing Date
request the Administrators to consider any proposal by FMC or the GI Purchaser
regarding the investment of the FMC Deposit or the GI Deposit but the
Administrators shall have no obligation to agree to any such proposal. The
Administrators shall use reasonable endeavours to ensure that the recovery of
the principal amount of any FMC Deposit or any GI Deposit is not placed in
jeopardy and to ensure that such deposits earn interest at a commercial rate or
some other commercial return.

 

4.4 If prior to the Closing Date, the Purchase Price is subject to reduction in
accordance with Clause 6(D)(v) of the Settlement Agreement any such reduction
shall be made to the French Purchase Price and the German and Italian Purchase
Price pro rata and:

 

  (a) if the French Purchase Price is secured in whole by the FMC Deposit, the
Administrators shall upon receipt of any payment of Excess Working Capital pay a
sum equal to 5% of the Excess Working Capital from the FMC Deposit to FMC;
and/or

 

  (b) if the GI Purchase Price is secured in whole by the GI Deposit, the
Administrators shall upon receipt of any payment of Excess Working Capital pay a
sum equal to 95% of the Excess Working Capital from the GI Deposit to the GI
Purchaser; and/or

 

  (c) if the Purchase Price is secured in whole by a Guarantee/LC, the
Administrators shall, upon receipt of any payment of Excess Working Capital,
agree that the maximum drawdowns under such bank guarantee or letter of credit
shall be reduced by an identical sum and shall promptly so notify the issuer of
the bank guarantee or letter of credit in writing of such reduction; and/or

 

  (d) if the Purchase Price is secured in part by the FMC Deposit and the GI
Deposit and in part by a Guarantee/LC, the Administrators shall (unless
otherwise agreed) upon receipt of any payment of Excess Working Capital:

 

  (i) pay an amount from the FMC Deposit to FMC (or as FMC may direct) equal to
the Percentage of the FMC Deposit; and

 

9



--------------------------------------------------------------------------------

  (ii) pay an amount from the GI Deposit to the GI Purchaser equal to the
Percentage of the GI Deposit; and

 

  (iii) agree that the maximum drawdowns under the Guarantee/LC shall be reduced
by an amount equal to the Percentage of the maximum amount payable under the
Guarantee/LC and shall promptly so notify the issuer of the Guarantee/LC in
writing of such reduction.

 

In this Section 4.4(d), “Percentage” is the figure, expressed as a percentage
arrived at by calculating the Excess Working Capital as a percentage of the
Purchase Price and so that the amounts paid under (i), (ii) and the amount of
any reduction under (iii) shall be equal to 100% of the Excess Working Capital.

 

5. Closing Matters

 

5.1 The Closing Date shall be an English business day, which shall be

 

  (a) set by FMC and of which FMC has given not less than two clear English
business days’ notice in writing to the Administrators, being a day no later
than 28 February 2006; or

 

  (b) in the absence of such notice by close of business London time on
23 February 2006 (or if for any reason that day is not an English business day,
the immediately preceding English business day), 28 February 2006; or

 

  (c) such later date as the Parties and the Plan Proponents may agree.

 

5.2 On the Closing Date, or, if later, the LC Receipt Date, T&N shall make
available for collection by FMC (or its solicitors) at the offices of Denton
Wilde Sapte:

 

  (a) notices of assignment substantially in the form set out in Schedule 2 to
this Agreement;

 

  (b) the original Notes in the Administrators’ possession; and

 

  (c) releases of the Specified Encumbrances (except those in favour of FMC) in
a form agreed between the Parties.

 

5.3 On the Closing Date or, if later, the LC Receipt Date, (and subject in any
event to payment in full of the Purchase Price in accordance with Section 3):

 

  (a) the legal and beneficial title to the French Notes (and if the Closing
Date occurs before 31 December 2005 the Next Interest Payment insofar as the
same relate to the French Notes) shall pass to FMC; and

 

  (b) the legal and beneficial title to the German Notes and the Italian Note
(and if the Closing Date occurs before 31 December 2005 the Next Interest
Payments insofar as the same relate to the German Notes and the Italian Note)
shall pass to the GI Purchaser.

 

10



--------------------------------------------------------------------------------

5.4 T&N shall not be obliged to sell part only of the Notes if FMC and the GI
Purchaser are together not able to complete the purchase of all of the Notes in
accordance with the terms of this Agreement and each of FMC and the GI Purchaser
shall not be obliged to purchase the Notes to be purchased by them if T&N is not
able to complete the sale of all of the Notes to both of them in accordance with
the terms of this Agreement.

 

5.5 Within 5 English business days following the Closing Date the Administrators
shall account to:

 

  (a) FMC for the interest earned on the FMC Deposit to the Closing Date; and

 

  (b) the GI Purchaser for the interest earned on the GI Deposit to the Closing
Date.

 

6. Representations and Warranties of T&N and the Administrators

 

6.1 The Administrators represent and warrant to FMC and to the GI Purchaser as
at the date of this Agreement and as at the Closing Date as follows:

 

  (a) that as far as they are aware, but without having made any specific
enquiry, T&N is the sole legal and beneficial owner of the Notes (or if not the
beneficial owner, has the consent of the beneficial owner(s) to transfer the
Notes free of its (or their) interests to FMC and the GI Purchaser) and that T&N
is entitled to transfer the Notes to the GI Purchaser;

 

  (b) that as far as they are aware, but without having made any specific
enquiry, the only Encumbrances to which the Notes are subject are the Specified
Encumbrances, which are (except those in favour of FMC) being released pursuant
to Section 5.2(c) of this Agreement;

 

  (c) that they have not caused T&N to create any Encumbrance over the Notes
(except for the Specified Encumbrances or under the Deutsche Agreements); and

 

  (d) that they have not caused T&N to dispose of, or agree to dispose of, all
or any part of the Notes (except under the Deutsche Agreements).

 

6.2 T&N represents and warrants to FMC and to the GI Purchaser as at the date of
this Agreement and as at the Closing Date as follows:

 

  (a) that the only Encumbrances to which the Notes are subject of which T&N is
aware are the Specified Encumbrances, which are (except those in favour of FMC)
being released pursuant to Section 5.1(c) of this Agreement and those arising
under the Deutsche Agreements;

 

  (b) that it has not disposed of or agreed to dispose of all or any part of the
Notes (except under the Deutsche Agreements); and

 

  (c) this Agreement has been duly executed by T&N and constitutes its legal,
valid and binding obligations;

 

11



--------------------------------------------------------------------------------

6.3 T&N shall not have any liability in respect of a claim under this Agreement
unless (i) notice in writing of the claim is given by or on behalf of FMC and/or
the GI Purchaser to T&N or the Administrators stating in reasonable detail the
nature of the claim and, if practical, the amount claimed, on or before the
first anniversary of the Closing Date (the “Claim Period”) and (ii) T&N has been
given 10 English business days after receipt of the notice to remedy the breach
to FMC’s or the GI Purchaser’s reasonable satisfaction provided that if the
notice of claim is received in the last 10 English business days of the Claim
Period, the Claim Period shall terminate 15 English business days after the
Administrators have received the notice of claim.

 

6.4 Neither the Administrators nor T&N shall have any liability under or in
relation to any claim under the warranties in Sections 6.1 or 6.2 if and to the
extent that the fact, event or circumstance giving rise to such claim or the
subject matter of the claim is otherwise known to FMC or the GI Purchaser at or
before the Closing Date.

 

6.5 FMC and the GI Purchaser shall take all reasonable steps to mitigate any
loss which is or may be the subject of any claim under the warranties in 6.1 and
6.2.

 

6.6 Neither FMC nor the GI Purchaser shall be entitled to claim for any loss of
profits or indirect or consequential loss in respect of any claim under the
warranties in section 6.1 or 6.2.

 

6.7 Neither FMC nor the GI Purchaser shall have any remedy in respect of any
breach of any of the warranties in Sections 6.1 or 6.2 other than a claim for
damages to the extent provided for by this Section 6 and in particular shall
have no right to terminate or rescind this Agreement as a result of such breach.
This Section 6.7 shall not prejudice or affect the rights or remedies of FMC or
the GI Purchaser under any provision of this Agreement other than the warranties
set out in Sections 6.1 or 6.2.

 

7. Representation and Warranty of FMC and the GI Purchaser

 

7.1 Each of FMC and the GI Purchaser represents and warrants to T&N and to the
Administrators as at the date of this Agreement and as at the Closing Date that
it has full power and authority to execute and deliver this Agreement and to
perform its obligations under it and to consummate the assignment of the Notes
contemplated by this Agreement.

 

8. Exclusion of Liability and Indemnity

 

8.1

Save only as provided in Section 6.1 or under this Section 8.1, the
Administrators shall incur no personal liability under, or by virtue of, this
Agreement nor in relation to any matter or claim howsoever, whenever and
wherever arising hereunder and whether such claims are formulated in contract
and/or tort by reference to any other right or remedy and in whatever
jurisdiction or forum except in the event of gross negligence or wilful
misconduct in relation to the funds standing to the credit of the
Administrators’ (FMC) Account for the Administrators’ (GI) Account or in
relation to the Guarantee/LC. In particular, the Administrators shall not be
liable except as provided above on any deed or document executed after and with
a view to or for the purpose of putting this Agreement into effect, whether or
not such deed or document so provides and the Administrators shall be entitled
at any time to have such deeds or documents amended to include an exclusion of
personal liability in the above terms. Furthermore,

 

12



--------------------------------------------------------------------------------

 

the Administrators act only as agents of T&N and shall have no personal
liability by reason of acting in that capacity, with respect to the transactions
contemplated by this Agreement.

 

8.2 FMC shall indemnify the Administrators in respect of any claims asserted
against the Administrators personally by Deutsche Bank AG under the Sale
Agreement as a consequence of the acceptance of the Top Up Offer referred to in
Recital (B) PROVIDED THAT the Administrators shall:

 

  (a) upon receipt of notice of the commencement of an action or proceeding
against them in respect of which an indemnity may be sought hereunder, promptly
notify FMC with respect thereto (provided, that failure to so notify shall not
relieve FMC from any liability which FMC may have hereunder or otherwise, except
to the extent FMC shall have been materially prejudiced by such failure);

 

  (b) have the right to employ solicitors and counsel (including leading
counsel) in any action and (subject to Section 8.2(c) below) to conduct the
defence thereof, and the reasonable fees and expenses of such solicitors and
counsel shall be at the expense of FMC, unless the Administrators shall have
failed promptly to assume the defence of such action or proceeding. FMC shall
not, in connection with any action, be liable for the fees and expenses of more
than one law firm or more than one barrister to represent T&N and the
Administrators;

 

  (c) consult with FMC and its counsel on the appropriate approach and steps to
take in defence of the action or proceeding, such consultations to take place on
such frequency as may be agreed between FMC and the Administrators (but so that
the Administrators shall conduct any action and the defence thereof as they may
reasonably consider appropriate taking into account the interest of FMC in the
outcome thereof); and

 

  (d) at all times keep FMC fully informed of the progress of the action and
their conduct of the defence thereof, including by providing such documentation
and access for FMC’s counsel to the Administrators’ counsel as FMC may
reasonably request, except to the extent that in the opinion of counsel to the
Administrators, T&N or the Administrators claim to legal professional privilege
would be prejudiced.

 

8.3 FMC shall not be liable for any settlement of any litigation or proceedings
effected without its prior written consent (which consent shall not be
unreasonably withheld), but, if settled with such consent, FMC agrees to
indemnify the Administrators from and against any loss or liability of the
Administrators by reason of such settlement.

 

9. Information and Further Assurance

 

9.1 Each of the Parties (in the case of the Administrators only whilst they
remain administrators of T&N) agrees (at the cost of the Purchaser) to execute
and deliver such other instruments and take such other action, as any other
Party may reasonably request in connection with the transactions contemplated by
this Agreement, including, without limitation, the delivery of any notice to any
other person, which may be required in connection with the assignment and
transfer contemplated hereby.

 

13



--------------------------------------------------------------------------------

10. Costs and Payments

 

10.1 Unless otherwise provided herein, the Parties shall bear their own costs
and expenses in relation to this Agreement.

 

10.2 FMC and the GI Purchaser shall each bear all respective stamp duty,
transfer fees and other similar levies payable in respect of the assignment of
the Notes pursuant to this Agreement referable to the Notes purchased by them.

 

10.3 Except as otherwise provided herein or in the Settlement Agreement, all
payments hereunder shall be in Pounds Sterling and made to such account of the
intended recipient of the payment as the intended recipient shall notify to the
payer not less than three (3) English business days prior to the relevant
payment.

 

10.4 The Purchase Price and the indemnity obligation under Section 8.2 shall be
accorded priority as allowed administrative expenses of the US Debtors’ Chapter
11 cases and shall not be subject to any set off or cross claims.

 

11. Entire Agreement

 

11.1 This Agreement together with the Settlement Agreement constitute the entire
agreement of the Parties as to their subject matter and any previous agreements,
understandings and negotiations on the subject cease to have any effect (and
this Agreement shall not prejudice or affect the terms of the Cooperation
Agreement).

 

11.2 Each of FMC and the GI Purchaser confirms that save as provided in this
Agreement it has not relied on any representation or warranty given or made by
any other Party prior to the date hereof and each waives any right it may have
in respect of any such representation or warranty. This Section 11 shall not
apply to any fraudulent misrepresentation.

 

12. Notices

 

12.1 All communication among the Parties or notices in connection herewith shall
be in writing, hand delivered or sent by ordinary mail or facsimile
transmission, addressed at their respective addresses set forth in Schedule 3
hereto.

 

12.2 Unless the contrary shall be proved, each such notice or communication
shall be deemed to have been given made or delivered, if by letter, 24 hours
after posting or if by delivery, when left at the relevant address and, if by
facsimile or transmission, when transmitted.

 

13. Binding Effect

 

13.1 This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns. The representations,
warranties, agreements and indemnities of each of the Parties contained herein
or in any accession agreement shall survive the execution, delivery and
performance of this Agreement.

 

14



--------------------------------------------------------------------------------

14. Execution in Counterparts and Fax

 

14.1 This Agreement may be executed in any number of counterparts and by
different parties thereto on separate counterparts each of which, when executed
and delivered, shall constitute an original, but all the counterparts shall
together constitute one and the same instrument.

 

14.2 Transmission by fax of an executed counterpart of the Agreement shall among
the Parties be deemed to constitute due and sufficient delivery of such
counterpart. Each of the Parties shall deliver to the other Parties an original
counterpart of the Agreement promptly after delivery by fax.

 

15. Third Party Rights

 

15.1 The Parties do not intend that any term of this Agreement shall be enforced
solely by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a Party.

 

16. Governing Law

 

16.1 This Agreement is governed by and shall be construed in accordance with the
laws of England. The Parties submit to the non-exclusive jurisdiction of the
English courts in connection with any disputes arising hereunder. The Parties
waive any right they have to object to an action being brought in those courts,
to claim that action has been brought in an inconvenient forum, or to claim that
those courts do not have jurisdiction.

 

IN WITNESS WHEREOF each of the Parties has caused this Agreement to be executed
by its duly authorised representatives as of the date first above written.

 

15



--------------------------------------------------------------------------------

SCHEDULE 1

 

THE NOTES

 

Part I – The French Notes

 

Date

--------------------------------------------------------------------------------

  

Obligor

--------------------------------------------------------------------------------

  

Original Creditor

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

11.06.1999

   Federal Mogul SA    AE International Ltd    French Franc 142,404,240

31.08.1998

   Federal Mogul SA    T&N International Ltd    French Franc 488,163,908

31.08.1998

   Federal Mogul SA    AE International Ltd    French Franc 904,841,256

 

Part II – The German Notes

 

Date

--------------------------------------------------------------------------------

  

Obligor

--------------------------------------------------------------------------------

  

Original Creditor

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

08.07.1998

   Federal Mogul Holding Deutschland GmbH (formerly called Federal-Mogul
Motorenteile Holding GmbH)    AE International Ltd    DM 126,979,412

08.07.1998

   Federal Mogul Holding Deutschland GmbH (formerly called Federal-Mogul
Motorenteile Holding GmbH)    T&N International Ltd    DM 611,020,588

 

Part III – The Italian Note

 

Date

--------------------------------------------------------------------------------

  

Obligor

--------------------------------------------------------------------------------

  

Original Creditor

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

22.05.01

   Federal Mogul SpA    T&N International Ltd    Euro 111,627,744

 

16



--------------------------------------------------------------------------------

SCHEDULE 2

 

NOTICE

 

To: [The relevant Obligor]

 

From: T&N Limited (the “Assignor”) and

     [Federal-Mogul (Continental European Operations) Limited]

     [Federal-Mogul Corporation]

     (the “Assignee”)

 

Date: [             ] 200[  ]

 

Dear Sirs,

 

[Reference the relevant Note(s)] (the “Note[s]”)

 

Reference is made to the Note.

 

1. We hereby notify you that as of [            ] 2005, the Assignor has
assigned and transferred all its rights under the Note [(except for the interest
due on 31 December 2005)] to the Assignee.

 

2. Any payments that fall due or become payable in respect of the Note [(except
for the interest due on 31 December 2005)] should be paid to the Assignee at the
account detailed below.

 

3. The details of the Assignee’s contact and payment details are as follows:

 

[contact]

 

Account for payments:

 

[        ]

 

This notice shall be governed by and construed in accordance with the laws of
England.

 

Please sign and return the attached copy of this notice as evidence of your
receipt of the foregoing.

 

Yours faithfully,

 

T&N Limited (in administration)

 

and

 

[Federal-Mogul Corporation]

[Federal-Mogul (Continental European Operations) Limited]

 

We acknowledge receipt of the above notice dated [            ] 200[  ] from the
Assignor and the Assignee.

 

[Obligor]

 

17



--------------------------------------------------------------------------------

SCHEDULE 3

 

CONTACT DETAILS

 

T&N:

 

Manchester International Office Centre

Styal Road

Manchester M22 5TN

 

Fax: 0161 955 5204

 

Attention: Chris Boydell

 

Administrators

 

Kroll Limited

The Observatory

Chapel Walks

Manchester M2 1HL

 

Fax: 0161 838 4501

 

Attention: James John Gleave

 

Federal-Mogul (Continental European Operations) Limited

 

Woolgate Exchange

Basinghall Street

London, EC2V 5HA

 

Fax: 0161 955 5204 (copy to 0207 626 7937)

 

Attention: Chris Boydell

 

Federal Mogul Corporation:

 

26555 Northwestern Highway

Southfield, MI 48034

 

Fax: 00 1 248 354-2659

 

Attention: John Gasparovic

Senior Vice President and General Counsel

 

18



--------------------------------------------------------------------------------

SCHEDULE 4

 

SPECIFIED ENCUMBRANCES

 

  •   Deed of Mortgage dated 24 September 2001 between AE International Limited
and T&N Limited

 

  •   Deed of Rectification of Deed of Mortgage dated 26 September 2001 between
AE International Limited and T&N Limited

 

  •   Deed of Mortgage dated 24 September 2001 between T&N International Limited
and T&N Limited

 

  •   Deed of Rectification of Deed of Mortgage dated 26 September 2001 between
T&N International Limited and T&N Limited

 

  •   Deed of Mortgage dated 24 September 2001 between Federal-Mogul Corporation
and T&N Limited

 

  •   Deed of Rectification of Deed of Mortgage dated 26 September 2001 between
Federal-Mogul Corporation and T&N Limited

 

19



--------------------------------------------------------------------------------

For and on behalf of T&N LIMITED

(in administration)

By:

  /s/    JAMES GLEAVE        

Name:

  James Gleave

Acting as joint Administrator, without personal liability

 

Signature of Witness:

  /s/    LEONID PETROV        

Name of Witness:

  Leonid Petrov

Address of Witness:

   

 

For and on behalf of all THE ADMINISTRATORS

By:

  /s/    JAMES GLEAVE        

Name:

  James Gleave

 

Signature of Witness:

  /s/    LEONID PETROV        

Name of Witness:

  Leonid Petrov

Address of Witness:

   

 

FEDERAL MOGUL CORPORATION

By:

  /s/    JOHN J. GASPAROVIC        

Name:

  John J. Gasparovic

Title:

  Senior Vice President and General Counsel

 

FEDERAL-MOGUL (CONTINENTAL EUROPEAN OPERATIONS) LIMITED

By:

  /s/    JEREMY DAVID TURNER        

Name:

  Jeremy David Turner

Titie:

  Director

 

By:

  /s/    ANDREW CHRISTOPHER BOYDELL        

Name:

  Andrew Christopher Boydell

Title:

  Director/Secretary